tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years se t eo ra t dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lawrence m brauer robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you are a non-profit corporation formed under applicable state law your purpose is to support certain sec_501 organizations such as hospitals academic medical centers medical_research organizations homes for the aged educational institutions and other organizations supported organizations by providing or facilitating low-cost financing of facilities and infrastructure for the supported organizations your articles of incorporation do not identify any of these supported organizations by name your articles of incorporation also state that your purposes include to own operate and lease as lessor or lessee nonprofit healthcare educational or other public facilities in a manner that will minimize the costs of financing and use thereof and thereby the costs to the public for_the_use_of such facilities and to own operate and lease as lessor or lessee public buildings monuments works or other public facilities in a manner that will minimize the costs of financing and use thereof and thereby the costs to the public for_the_use_of such facilities your primary activity in furtherance of these purposes is facilitating the financing and construction of various infrastructure projects for the supported organizations for each supported_organization you plan to form a wholly-owned single member limited_liability_company llc the llc will then secure financing for the construction of a facility through the issuance of tax-exempt_bonds by a local_government the proceeds of which will be loaned to the llc the llc will then construct the facility and lease it to the supported_organization the llc will use the rental payments from the supported_organization to repay the bonds the supported_organization may also have the option to purchase the facilities the llc constructs you state that you have chosen this structure in part because you expect that it will allow supported organizations to take advantage of financing through an llc without having to record any of the debt on their balance sheets the supported organizations will pay for the expenses you and the llcs will incur in providing these services you have not stated that you will submit any reports to the supported organizations or to the surrounding community regarding the llc’s activities or operations currently you have formed no llcs and no leases have been entered into you have not provided any draft agreements you will be governed by a board_of three directors who will not be controlled or subject_to removal by the supported organizations each llc will have a board_of managers a majority of whom will be members of the public and not subject_to control or removal by the supported organizations at least percent of the managers of the llc will be selected by the supported organizations law sec_501 of the code provides an exemption from taxation for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the code provides that an organization will not be a private_foundation if it is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations that are described in sec_509 or sec_509 and that it is either operated supervised or controlled by one or more organizations described in sec_509 or sec_509 supervised or controlled in connection with one or more such organizations or operated in connection with one or more such organizations and that it is not controlled by a disqualified persons as defined in sec_4946 sec_509 of the code requires in part that in order for an organization to be operated in connection with one or more of the organizations described in sec_509 or sec_509 under sec_509 it must meet the responsiveness test described in sec_509 sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization must be organized and operated exclusively for one or more of the specified purposes including a charitable purpose the organization must not be organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states that the term charitable includes among others lessening the burdens of government sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business sec_1_509_a_-4 of the regulations states that in order to qualify as a supporting_organization under sec_509 of the code an organization must meet both an organizational_test described in sec_1_509_a_-4 and an operational_test described in sec_1_509_a_-4 sec_301_7701-3 of the procedure and administration regulations provides that for federal tax purposes an organization that is not a corporation and that has only a single member is disregarded as an entity separate from its owner unless it elects otherwise revrul_67_217 1967_2_cb_181 recognizes an organization formed to provide housing and food service exclusively for students and faculty of a sec_501 university lacking such facilities as exempt under sec_501 of the code the housing facility was constructed by the organization on land near the university and made available to the students of the university at rates comparable to those offered by the university in its own facilities the facility was managed by a commercial firm in accordance with the university's rules and regulations any surplus from operations was donated to the university and the university had an option to purchase the facility at any time for an amount equal to the outstanding indebtedness providing the housing under these circumstances served to advance education within the meaning of sec_1_501_c_3_-1 of the regulations in revrul_71_529 c b a nonprofit organization that provides assistance in the management of the endowment or investment funds of its member colleges and universities for a charge that is less than percent of its total operating costs qualifies for exemption under sec_501 of the code revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable for purposes of sec_501 of the code the ruling concluded that furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revrul_76_336 1976_2_cb_143 describes an organization formed by community leaders to provide housing for students of a particular college in response to studies by the college showing that it lacked suitable housing to meet the needs of students the college was financially unable to provide housing additionally many of the students in its primary service area lived at such a distance that daily commuting was not reasonably possible the organization operated a housing facility for students adjacent to the college campus charges to students for the housing approximated costs including debt retirement the organization was not controlled by the student residents or by the college however the college and the organization consulted and cooperated to ensure that the needs of the college and its students were served by the operation of the housing facility the organization was governed by a board_of directors composed of community leaders the ruling holds that the organization was both helping the college to fulfill its educational_purposes and aiding the students in attaining an education therefore the activities of the organization were advancing education within the meaning of sec_1 c -1 d of the regulations revrul_85_1 1985_1_cb_177 applied the criteria set out in revrul_85_2 infra for determining whether an organization’s activities lessen the burdens of government in this ruling the organization was created to assist a county’s law enforcement agencies in policing illegal narcotics traffic more effectively the organization provided funds that allowed the county’s agents to engage in certain activities for which funds were not otherwise available this ruling concluded that by funding activities that the county treats as an integral part of its program to prevent the trafficking of illegal narcotics the county demonstrated that it considered these activities to be its burden thus the organization was lessening the burdens of the county by enabling it to augment its law enforcement activities revrul_85_2 1985_1_cb_178 states that to determine whether an activity is a burden of government the question is whether there is an objective manifestation by the government that it considers such activity to be part of its burden the fact an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also not sufficient to establish that the organization is lessening the burdens of government a close interrelationship between the government and the organization is evidence that the organization is actually lessening the burdens of the government to determine whether the organization is actually lessening the burdens of government all the relevant facts and circumstances must be considered in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and also services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however it held that it had a significant non-exempt commercial purpose that was not incidental to the educational purpose and therefore was not entitled to be regarded as exempt in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner’s activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit t c pincite in 88_tc_1 aff'd without published opinion 838_f2d_465 cir the court_of_appeals upheld the decision of the tax_court that the organization did not lessen any burden of government and thus was not exempt under sec_501 of the code the organization provided a wide range of services and facilities to the residents of columbia maryland the organization contended that if it did not provide these services and facilities the local or state government would have to provide them the tax_court stated that this assertion does not mean that the organization’s activities are in fact a burden of government instead the organization must demonstrate that the state of maryland or the county accepts the organization’s activities as their responsibility and recognize the organization as acting on their behalf establish that its activities actually lessen the burden of the state_or_local_government in addition the organization must in easter house v u s cl_ct affd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization’s sole source_of_income the claims_court concluded that the organization’s business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus pjlaintiff's competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization paid advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization’s activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center the court stated while plaintiff's organizational purpose is exempt and the foundation operates in important respects in an exempt fashion there is a distinctive commercial hue to the way airlie carries out its business f_supp 2d pincite analysis to qualify as an organization described in sec_501 of the code an organization must be organized and operated exclusively for one or more exempt purposes such as religious charitable or educational_purposes see sec_1_501_c_3_-1 of the regulations an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see sec_1_501_c_3_-1 _ in addition the organization must not be organized or operated for the benefit of private interests such as its creators designated individuals or organizations controlled by such private interests you are organized and operated for the benefit of certain sec_501 organizations to provide financing services to these organizations the financing services will enable the organizations to use tax-exempt_bonds for the construction of major facilities in such a manner so that they can avoid having to report this debt on their balance sheets you will provide these services through single-member llcs of which you will be the sole member under sec_301_7701-3 of the regulations a single-member llc is disregarded as an entity separate from its owner therefore unless you elect otherwise the llcs of which you are the sole member are disregarded and you are treated as carrying on their activities providing financing services to tax-exempt organizations in the manner described above does not further a tax-exempt purpose within the meaning of sec_501 of the code or sec_1_501_c_3_-1 of the regulations rather these activities further a non- exempt commercial purpose obtaining advantageous financing for construction projects you are similar to the organizations described in american institute for economic research supra b s w group supra easter house supra and airlie foundation supra because your primary purpose is to provide services that are essentially commercial rather than charitable although an organization’s activities may indirectly benefit the public generally it does not qualify for exemption under sec_501 of the code unless its activities further one or more of the purposes specified in sec_501 and sec_1_501_c_3_-1 of the regulations providing goods and services at cost and solely to tax-exempt organizations does not further a tax-exempt purpose see revrul_72_369 supra therefore simply because you provide financing services to organizations that are tax-exempt under sec_501 does not mean you further a tax-exempt purpose within the meaning of sec_501 of the code an organization that provides commercial services for free or at substantially below its cost to a charitable_class is operated for a charitable purpose see revrul_71_529 supra however you are not providing your services to tax-exempt organizations for free and you have not demonstrated that you will be providing services at substantially below your cost you are unlike the organization described in revrul_67_217 supra because you have not demonstrated that you will have a close relationship with a specific sec_501 organization for which you will be providing services like the organization in this ruling had with the university nor will you donate any surplus you may derive to the supported organizations you are also distinguishable from the organization described in revrul_76_336 supra because you have not demonstrated that you will consult and cooperate with a specific sec_501 organization nor are you governed by leaders of a specific community charitable purposes include lessening the burdens of government see sec_1_501_c_3_-1 of the regulations an organization lessens the burdens of government within the meaning of this regulation if a governmental_unit considers the organization's activities to be its burden and the organization’s activities actually lessen such burden an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances see revrul_85_2 supra revrul_85_1 supra factors that may be considered in determining whether an organization lessens a burden of government include whether there is a close interrelationship between a governmental_unit and the organization whether the organization is funded by the government and whether the government controls the organization revrul_85_1 revrul_85_2 you have not presented any evidence to show that a government_entity considers your activities to be its burden none of your board members are appointed by government agencies or are government officials acting in an official capacity although the llcs formed to finance and construct facilities for governments may have board members appointed by a government_entity the llcs will not be controlled by the government in addition neither you nor the llcs will receive funding from a government_entity merely asserting that the government would conduct your proposed activities itself if you did not is not sufficient to establish that you are lessening the burdens of government within the meaning of sec_1_501_c_3_-1 of the regulations see columbia park and recreation assoc v commissioner supra you have not established that a government_entity considers your activities to be its responsibility and recognizes you as acting on its behalf therefore you are not operated exclusively to lessen the burdens of government within the meaning of sec_1_501_c_3_-1 of the regulations to qualify as a supporting_organization under sec_509 of the code an organization must meet an organizational_test and an operational_test as described in sec_1_509_a_-4 of the regulations in addition it must establish that it meets one of three defined relationships with the supported_organization or organizations as described in sec_1 a - f to be operated in connection with one or more of the organizations described in sec_509 or sec_509 under sec_509 iii the supporting_organization must meet the responsiveness test described in sec_509 you have not established that you satisfy these requirements therefore even if you qualify as an organization described in sec_501 of the code you do not qualify as a supporting_organization under sec_509 of the code conclusion for the reasons set forth above you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs action letter that letter will provide information about filing tax returns and other matters if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this if you fax your statement please call the person identified in the heading of this letter to letter confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
